Citation Nr: 9904570	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a neurological disorder 
of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied entitlement to service 
connection for a neurological disorder of the hands.

The Board notes that except for that portion of the veteran's 
claim pertaining to his hands the claims file does not 
document how or whether the RO addressed the issues of 
numbness and weakness of the arms, legs and feet raised by 
the veteran's claim.  Therefore, this matter is referred back 
to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence linking the current 
disorder of the veteran's hands with his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
neurological disorder of the hands is not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records disclose no evidence 
that he sought or received treatment for numbness or weakness 
of his hands in service.  The report of his physical 
examination on separation from service discloses a normal 
evaluation of his upper extremities.  In his separation 
medical history report the veteran noted no weakness or 
numbness of his hands.

Since the time of his separation from service the veteran has 
undergone four VA examinations.  Upon an examination in 
February 1969, the examiner noted fine tremors of the 
veteran's outstretched fingers and marked palmar sweating but 
described his neurological examination as essentially 
negative.  Upon an examination in May 1985, the examiner also 
noted fine tremors of the veteran's outstretched fingers and 
also described his neurological examination as essentially 
negative.  The examiner noted the veteran's complaint of 
constant numbness of his hands.  Upon an examination in 
October 1996, the examiner noted objective findings of 
diffuse weakness and sensory loss in the veteran's hands 
involving multiple nerves and decreased pain and temperature 
entirely involving both hands.  The examiner provided an 
impression of carpal tunnel syndrome.  Upon an examination in 
May 1998, the examiner noted that the veteran's hands showed 
decreased sensitivity to pin pricks and provided an 
impression of probable sensory polyneuropathy.  The reports 
of these examinations do not provide an etiology of the 
disorder of the veteran's hands.

In an October 1998 Board hearing the veteran testified that 
he first noticed numbness in his hands about a year after 
service and that the numbness and weakness increased over 
time.  He explained that the numbness had progressed to the 
point that it had begun to interfere with his work as a 
hairdresser because it caused him to drop his scissors and 
comb.  He also reports that he is less able to play golf 
because the club flies out of his hands when he swings.  The 
veteran also reported decreasing sensitivity in his hands but 
no pain.

However, beyond the appellant's own statements, there is no 
competent medical evidence associated with the claims file 
linking the veteran's current disorder of the hands to his 
period of active service.  Because at all times relevant to 
this appeal the appellant has been a lay person with no 
medical training or expertise, his statements alone cannot 
constitute competent evidence of a nexus or relationship 
between his current disorder of the hands and his period of 
active duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between the veteran's current 
disorder of the hands and his period of active service, the 
veteran's claim for service connection for a neurological 
disorder of the hands is implausible and must be denied as 
not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for a neurological disorder 
of the hands is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

